Citation Nr: 0507477	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Entitlement to service connection for schizophrenia. 

3.  Entitlement to service connection for arthritis of the 
knees. 

4.  Entitlement to service connection for a right leg length 
discrepancy. 

5.  Entitlement to service connection for left lower 
extremity deficits, including footdrop, to include as 
secondary to service-connected left ankle disability. 

6.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran appealed an April 2001 Board decision denying the 
veteran's attempt to reopen a claim of entitlement to service 
connection for a back disorder to the United States Court of 
Appeals for Veterans Claims (Court).  The April 2001 Board 
decision reopened the veteran's claim for service connection 
for schizophrenia, and remanded the issues of service 
connection for right leg length discrepancy, arthritis of the 
knees, schizophrenia, and an increased rating for left ankle 
disability.  A September 2002 Court order granted a joint 
motion, vacating and remanding the Board's decision declining 
to reopen the veteran's claim for service connection for a 
back disorder.  

The veteran  appealed a February 2003 Board decision denying 
his attempt to reopen his claim of service connection for a 
back disorder and service connection for schizophrenia, 
arthritis of the knees, and a right leg length discrepancy, 
as well as an increased rating for left ankle disability.  A 
September 2003 Court order granted the Secretary's motion, 
vacating and remanding the Board's decision.  Copies of the 
motions and the Court's orders have been included in the 
claims file. 

The Board remanded the appeal in April 2004.
 
The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a back disorder, and entitlement to service 
connection for left lower extremity deficits, including 
footdrop, to include as secondary to service-connected left 
ankle disability, are remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part with respect 
to these issues.  


FINDINGS OF FACT

1.  The veteran does not currently have schizophrenia that is 
related to active service.

2.  The veteran does not currently have arthritis of the 
knees that is related to active service. 

3.  The veteran does not currently have a right leg length 
discrepancy that is related to active service.

4.  The left ankle disability is manifested by a well-healed, 
asymptomatic surgical scar, mild osteoarthritis in the ankle 
joint, and no more than mild limitation of ankle motion or 
other functional impairment.


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated during 
active service, and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Arthritis of the knees was not incurred in or aggravated 
during active service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A right leg length discrepancy was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303.

4.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71(a), Diagnostic 
Codes 5270, 5271, 5272, 5273, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service, 
after December 31, 1946, and arthritis or schizophrenia 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.



Schizophrenia.

Service medical records are silent for complaint, finding, or 
treatment with respect to any psychiatric disorder.  

The report of an April 1973 VA general medical examination 
reflects that the veteran was cooperative, oriented, 
coherent, and relevant in his responses.  No psychiatric 
diagnosis was offered.

The veteran has asserted that his psychiatric problems began 
while on active duty.  He indicates that, during active 
service, he became very depressed and could not stand to be 
around people.  He reports that these problems continued 
after service.  

The earliest indication of psychiatric problems is in October 
1976, when the veteran was hospitalized at a VA facility with 
symptoms that began approximately one month prior to 
admission.  On mental status examination, the veteran had a 
flattened affect, anxious and agitated mood, mild loosening 
of associations, auditory hallucinations, feelings of fear 
for the safety of his family, and impaired insight and 
judgment.  The primary diagnosis on discharge from the 
hospital the following month was paranoid schizophrenia.

A secondary diagnosis of paranoid schizophrenia was given at 
the time of the veteran's hospitalization in June 1978. 

Subsequent treatment records reflect a continuation of 
symptomatology, with a March 1983 VA psychiatric examination 
reflecting an impression of schizophreniform disorder, in 
remission.  The report of an April 1992 VA psychiatric 
examination reflects that the examiner believed that the 
veteran's symptoms appeared to be more consistent with major 
depression with psychotic features or schizo-affective 
disorder.  A November 1998 private treatment record reflects 
an impression of schizo-affective disorder, by history.

The veteran has maintained that his schizophrenia was first 
manifest during active service.  He has also reported, in a 
claim filed in November 1976, that medication he took during 
active service caused him to be afraid to sleep on the top 
bunk and to have hallucinations.  Statements from the 
veteran's friends and family members were received in 
December 1997.  These indicate that the veteran exhibited 
psychiatric symptoms after his return from active service.  
However, there is no evidence of record that either the 
veteran or these friends and family members are other than 
lay persons.  While they are competent to report their 
observations, they are not qualified, as lay persons, to 
offer medical diagnoses or medical etiologies.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
their opinions that the veteran had schizophrenia during 
active service will not be accorded any probative weight.  

The medical evidence shows manifestations of psychiatric 
illness approximately one month before the veteran's 
hospitalization in October 1976.  Therefore, a preponderance 
of the evidence is against a finding that there is continuity 
of symptomatology because there is no contemporaneous 
competent medical evidence identifying any psychiatric 
symptomatology prior to the hospitalization in October 1976.  
In the absence of competent medical evidence attributing the 
veteran's schizophrenia to service and competent medical 
evidence indicating that he did not have schizophrenia until 
October 1976, a preponderance of the evidence is against the 
veteran's claim for service connection for schizophrenia.  

Arthritis of the Knees and Right Leg Length Discrepancy,

While the veteran asserts that he has arthritis of the knees, 
the record does not establish that the veteran currently has 
arthritis in the knee joints.  There is no indication that 
arthritis of the knees has been diagnosed. 

The report of a January 1999 VA X-ray of the veteran's knees 
reflects that both knee joints appeared well maintained.  The 
report of a September 2001 VA orthopedic examination reflects 
that the examiner could find no objective evidence of organic 
pathology in either knee to explain the veteran's symptoms. 

In the absence of any competent medical evidence indicating 
that the veteran currently has arthritis of the knees, and 
competent medical evidence indicating that he does not have 
arthritis of the knees, a preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis of the knees.

The report of a September 2001 VA orthopedic examination 
reflects that, when the veteran stood with a level pelvis, 
there was no significant difference in the lengths of his 
legs.  Although a scanogram of the lower extremities 
indicated that the right lower extremity was .25 centimeters 
longer than the left, the examiner indicated that the 
discrepancy was so small that it was inconsequential and of 
no clinical significance.  The examiner's opinion that the 
measured discrepancy is of no clinical significance amounts 
to a finding that there is no disability.

A disability means "'impairment in earning capacity resulting 
from such diseases and injuries and their residual 
conditions....'"  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991) (quoting 38 C.F.R. § 4.1 (1990)).  There is simply no 
showing that the veteran has disability, in the form of 
arthritis of the knees or right leg length discrepancy, for 
purposes of entitlement to VA compensation benefits.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d. 1370, 1375 (Fed. Cir. 2000) (a veteran 
seeking disability benefits must establish the existence of a 
disability).

Although the veteran may believe that he had arthritis of the 
knees or a right leg length discrepancy of clinical 
significance, he is competent only to provide evidence of 
symptomatology; he is not competent as a lay person to offer 
opinions on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  Although Dr. Hunt indicated, in July 
2002, that the veteran had "an anatomical short leg," as 
noted above, a discrepancy of any clinical significance was 
not demonstrated on diagnostic imaging.  The Board will 
accord greater probative weight to the clinical imaging.

In the absence of current disability, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  

Increased Rating for Left Ankle Disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
410.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Service records reflect that the veteran underwent an 
osteotomy of the left medial malleolus in June 1972.  A May 
1973 RO decision granted service connection on the basis of 
aggravation of the left ankle disability and assigned a 
10 percent rating under Diagnostic Code 5284.  The 10 percent 
evaluation has remained in effect since that time.

The report of a September 1999 VA orthopedic examination 
reflects that the veteran used a short leg brace and 
bilateral forearm crutches to walk.  He reported that he used 
the brace to maintain stability in the ankle. He used the 
bilateral forearm crutches due to low back pain.  On 
examination there was a well-healed surgical scar noted on 
the medial aspect of the left ankle.  There was no tenderness 
noted at the lateral aspect of the ankle.  There was moderate 
swelling below on the anterior to the lateral malleolus.  It 
was nontender.  No plantar calluses were noted.  Range of 
motion was accomplished in dorsiflexion to 5 degrees and in 
plantar flexion to 15 degrees.  Passive range of motion was 
accomplished to 10 degrees' dorsiflexion with marked 
discomfort and 20 degrees of plantar flexion with moderate 
discomfort.  Inversion was to 15 degrees and eversion was to 
5 degrees with some crepitus during inversion and eversion.  
The impression included status post left ankle injury 
resulting in osteotomy and internal fixation, and traumatic 
arthritis of the left ankle.  

A June 2001 VA treatment record reflects that the veteran had 
multiple complaints, including complaints related to his left 
ankle.  On examination he had good range of motion of the 
left ankle and it was not swollen.  The impression included 
multiple complaints with subjective complaints not borne out 
but objective findings.

The report of a September 2001 VA orthopedic examination 
reflects that the examiner reviewed the veteran's claims 
file.  The veteran reported pain throughout the ankle that 
was brought on by walking.  He indicated that the pain was 
not present every day but depended on the extent of his 
activities.  On examination the veteran's gait was normal.  
There was a well-healed J-shaped incision on the medial 
aspect of the left ankle.  There was no swelling, effusion, 
or tenderness.  The screw head was palpable.  There were 
20 degrees of dorsiflexion and 45 degrees of plantar flexion 
with good subtalar motion.  The veteran had no muscular 
atrophy of the legs and could strongly dorsiflex the ankles 
and great toes.  He could also strongly plantar flex them 
indicating no weakness.  X-rays of the left ankle revealed 
patchy calcification in the medullary canal of the distal 
tibia.  The osteotomy of the medial malleolus had healed in 
anatomic position and alignment.  There was a screw in place.  
There was no narrowing of the articulate cartilage of the 
tibulia/fibula joint.  There were small osteophytes on the 
medial side of the talus, the tip of the medial malleolus, 
and the anterior and posterior edges of the tibia.  The 
impression included status post removal of osteochondral 
fragment of the left ankle with mild osteoarthritis of the 
left ankle with no neurologic deficit of the left leg or 
ankle.  

Normal dorsiflexion of the ankle is from 0 degrees to 
20 degrees; normal plantar flexion is from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

Although the September 1999 VA orthopedic examination 
reflects greater loss of range of motion, the September 2001 
VA orthopedic examination reflects that the veteran had 
normal range of motion of the left ankle.  The normal range 
of motion is supported by the June 2001 treatment record 
reflecting that the veteran had good range of motion and that 
objective findings did not support subjective complaints.  
The September 2001 examination also reflects that the veteran 
had no weakness in his left ankle.  He was also able to walk 
on his toes and heels without difficulty.  

The Board concludes that with consideration of the September 
2001 VA orthopedic examination, as well as the June 2001 VA 
treatment record, that a preponderance of the evidence is 
against a finding that the veteran experiences more than mild 
loss of range of motion of the left ankle even with 
consideration of the factors contemplated by DeLuca.

Since Diagnostic Code 5271 provides that a 10 percent 
evaluation will be assigned for moderate limitation of motion 
of an ankle and a 20 percent evaluation assigned for marked 
limitation of motion of an ankle, and a preponderance of the 
evidence is against a finding that the veteran has more than 
mild limitation of motion of his left ankle, a preponderance 
of the evidence is against an evaluation greater than 
10 percent under Diagnostic Code 5271.  

Furthermore, because there is no evidence of ankylosis of the 
left ankle Diagnostic Codes 5270 and 5272 of the Rating 
Schedule are not for application.  Ankylosis is immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992); Dorland's Illustrated Medical Dictionary 86 (28th ed. 
1994).  

Also, with consideration of the September 2001 X-rays there 
is no evidence of malunion of the os calcis or astragalus 
with marked deformity as a consequence of the service-
connected left ankle disorder.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 10 percent 
under Diagnostic Code 5273 of the Rating Schedule.

The disability has also been evaluated under Diagnostic 
Code 5284 of the Rating Schedule.  A 10 percent rating was 
initially assigned for moderate foot injury.  Moderately 
severe foot injuries warrant a 20 percent evaluation, while 
severe foot injuries warrant a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

However, a preponderance of the evidence is against an 
evaluation greater than 10 percent under Diagnostic Code 5284 
because a preponderance of the evidence is against a finding 
that the veteran's service-connected left ankle disability 
more nearly approximates a moderately severe foot injury 
warranting a 20 percent evaluation.  Rather, a preponderance 
of the evidence supports a finding that his service-connected 
left ankle disability results in no more than mild 
disability.  

The examination reports have indicated that there is a well-
healed J-shaped incision on the medial aspect of the left 
ankle.  Although the screw head was palpable, there is no 
swelling, effusion, or tenderness.  The surgical scar is thus 
not shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration such as to 
warrant a separate compensable evaluation under the holding 
in Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805 
(effective prior to August 30, 2002).  If the scar is 
evaluated under the rating criteria for skin disorders that 
became effective on August 30, 2002, a preponderance of the 
evidence is also against a separate compensable evaluation 
under Esteban.  In this regard, there is no evidence that the 
surgical scar is unstable nor is there a showing that there 
is a frequent loss of covering of the skin over the scars.  
The criteria for evaluating a superficial scar under 
Diagnostic Code 7804 are essentially unchanged and thus would 
not warrant a compensable evaluation under that diagnostic 
code.  There is no symptomatology shown or complaints 
relating to the surgical scar, and a preponderance of the 
evidence is thus against a separate rating for the scar.  

On the basis of the above analysis a preponderance of the 
evidence is against an evaluation greater than the 10 percent 
that has been assigned for the service-connected left ankle 
disability.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via August 2001 and April 
2004 letters, as well as the statement of the case and 
supplemental statements of the case, including supplemental 
statements of the case in September 2002 and September 2004 
providing the veteran with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 120-
121.

A statement of the case and supplemental statements of the 
case informed the veteran of the governing laws and 
regulations.  Although the criteria for evaluating 
superficial scars have not been provided to the veteran, 
including the criteria that became effective on August 30, 
2002, no prejudice results.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  A separate compensable rating for the 
surgical scar of the left ankle, which is part and parcel of 
the service-connected disability, must be supported by 
objective findings, which, as noted above, are not currently 
shown.  Thus, delaying resolution of the case in order to 
furnish new criteria for rating superficial scars would 
simply delay the appeal without resulting in any benefit to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In a statement from the veteran, received in January 2004, he 
indicated that he did not have any new evidence to submit.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The Board does a de novo review of the evidence and 
is not bound by the RO's prior conclusions in this matter.  
As provided by 38 U.S.C. § 7104(a), all questions of any 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for 
appellant's benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a preinitial 
adjudication notice constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the claimant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded 
multiple VA examinations and a personal hearing.  VA and 
private treatment records have been obtained, and an April 
2002 report of contact reflects that the Social Security 
Administration does not have a file with records for the 
veteran.  Further, the veteran has indicated that he has no 
further evidence to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini at 546; 
Sabonis at 430.  VA has satisfied its duty to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  


ORDER

Service connection for schizophrenia is denied.

Service connection for arthritis of the knees is denied.

Service connection for right leg length discrepancy is 
denied.

An increased rating for left ankle disability is denied.


REMAND

The Board's April 2004 remand concerning the claim for 
service connection for left lower extremity deficits observed 
that the August 2001 VCAA letter to the veteran did not 
specifically indicate what evidence was required to show that 
a disability had developed as secondary to a service-
connected disability.  The Board also noted that although the 
veteran was advised of regulations governing entitlement to 
service connection both on a direct basis and a secondary 
basis in a July 2003 statement of the case, this was 
insufficient notice under the VCAA.  This is consistent with 
the July 2003 motion of the Secretary for remand that was 
granted by the September 2003 Court order.

The April 9, 2004 letter that was furnished to the veteran to 
correct this procedural defect listed all the issues on 
appeal.  The addendum stating what the evidence must show to 
support the appeal, however, did not include a discussion of 
what must be shown to support a claim for secondary service 
connection.  It also did not discuss what would be new and 
material evidence to reopen a previously denied claim.  A 
remand by the Court or the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be provided 
notice, pursuant to 38 U.S.C.A. 
§ 5103(a), concerning what evidence is 
needed to support a claim of service 
connection for left lower extremity 
deficits and back disability claimed as 
secondary to service-connected 
disability, and concerning what evidence 
is new and material evidence to reopen 
the previously denied claim for service 
connection for a back disability claimed 
on both a direct and a secondary basis.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


